Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-19-00815-CR

                             Chace WILKINSON,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

         From the 451st Judicial District Court, Kendall County, Texas
                             Trial Court No. 6087
                 Honorable Kirsten Cohoon, Judge Presiding

   BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED May 6, 2020.


                                        _________________________________
                                        Patricia O. Alvarez, Justice